                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

JAMES D. JULIA, INC., n/k/a           )
JDJ DISSOLUTION, INC.,                )
                                      )
            Plaintiff,                )
                                      )
      v.                              )      No. 1:21-cv-00025-JAW
                                      )
DAN MORPHY AUCTIONS, LLC,             )
                                      )
            Defendant.                )

                         ORDER ON MOTION TO DISMISS

      This diversity case concerns a contract dispute between two auction houses. In

2015, the parties executed a referral agreement concerning advertising, toys, and

dolls auctions, and two years later, the parties executed another agreement whereby

the defendant essentially purchased the plaintiff’s business. In December of 2020,

the plaintiff sued the defendant for breaching the 2015 referral agreement. Now, the

defendant moves to dismiss the amended complaint under Federal Rule of Civil

Procedure 12(b)(6), arguing the parol evidence rule bars the plaintiff’s claim. The

Court grants the motion to dismiss because the 2017 agreement is a fully integrated

later-in-time agreement concerning the same subjects as the 2015 agreement. The

Court concludes that the plaintiff failed to state a claim upon which this court may

grant relief because the 2017 agreement discharged the 2015 agreement.

I.    PROCEDURAL HISTORY

      On December 1, 2020, James D. Julia, Inc., now known as JDJ Dissolution,

Inc. (JDJ), filed a one-count complaint for breach of contract against Dan Morphy
Auctions, LLC (Morphy), in Somerset County Superior Court. Notice of Removal,

Attach. 1, Compl. (ECF No. 1). On January 19, 2021, Morphy removed the action to

the United States District Court for the District of Maine. Notice of Removal at 1-5.

On February 15, 2021, JDJ filed an amended complaint. Pl.’s First Am. Compl. (ECF

No. 12) (Am. Compl.).

        On February 26, 2021, Morphy moved to dismiss JDJ’s Amended Complaint

for failure to state a claim. Def.’s Mot. to Dismiss Pl.’s First Am. Compl. for Failure

to State a Claim (ECF No. 15) (Def.’s Mot.). 1 On March 19, 2021, JDJ responded in

opposition. Opp’n to Def.’s Mot. to Dismiss Pl.’s First Am. Compl. (ECF No. 20) (Pl.’s

Opp’n). On April 1, 2021, Morphy replied. Def.’s Reply Br. in Supp. of Its Mot. to

Dismiss Pl.’s First Am. Compl. for Failure to State a Claim (ECF No. 21) (Def.’s Reply).

        On May 11, 2021, the Court ordered JDJ to clarify its position as to whether

the Court may consider the documents attached to Morphy’s motion to dismiss when

deciding that motion. Order at 1-2 (ECF No. 25). On May 18, 2021, JDJ filed a

nuanced response. Pl. JDJ Dissolution, Inc.’s Resp. to Ct. Order of May 11, 2021 at 1-

2 (ECF No. 26). JDJ affirmed that the attached documents are authentic, and the

Court may properly consider them without converting this motion to a motion for

summary judgment. Id. At the same time, JDJ did not concede that the Court should

consider the documents because, in its view, the factual allegations in the Amended


1        This is Morphy’s second motion to dismiss. On January 26, 2021, Morphy moved to dismiss
for failure to state a claim, or, alternatively, for a more definite statement of JDJ’s claims. Def.’s Mot
to Dismiss for Failure to State a Claim, or, Alternatively, for a More Definite Statement (ECF No. 9).
However, on February 15, 2021, JDJ filed its First Amended Complaint, Pl.’s First Am. Compl. (ECF
No. 12), and on February 22, 2021, Morphy moved to withdraw its motion to dismiss as moot. Mot. to
Withdraw Mot. to Dismiss as Moot (ECF No. 13). That same day, the Magistrate Judge granted
Morphy’s motion to withdraw. Order (ECF No. 14)

                                                    2
Complaint do not depend on the documents nor are the documents central to a claim

or defense. Id.

II.   THE FACTS

      When deciding a motion to dismiss, a court “accept[s] all well-pleaded facts in

the complaint as true.” Gilk v. Cunniffe, 655 F.3d 78, 79 (1st Cir. 2011) (quoting

Sanchez v. Pereira-Castillo, 590 F.3d 31, 36 (1st Cir. 2009)). A court also “construe[s]

all reasonable inferences in favor of the plaintiff . . ..” Sanchez, 590 F.3d at 41

(quoting Alt. Energy, Inc. v. St. Paul Fire & Marine Ins. Co., 267 F.3d 30, 33 (1st Cir.

2001) and citing Trans-Spec Truck Serv., Inc. v. Caterpillar Inc., 524 F.3d 315, 320

(1st Cir. 2008)). Here, the Court draws the relevant facts from the First Amended

Complaint. As the Court will explain, despite JDJ’s reservations, the Court concludes

that it may also consider the 2015 Agreement and 2017 Agreement because those

documents are central to the allegations in JDJ’s complaint and neither party

contests their authenticity.      Schatz v. Republican Leadership Comm., 669

F.3d 50, 55-56 (1st Cir. 2012).

      A.     The Parties and Their 2015 Referral Agreement

      JDJ is a Maine corporation with a principal place of business in Fairfield,

Maine. Am. Compl. ¶ 1. JDJ filed articles of dissolution on December 5, 2018

effective December 31, 2018. Id. Before dissolution, JDJ was an auction house. Id.

¶¶ 6-7. Prior to December 14, 2017, it conducted both private and public auctions in

various product categories, including but not limited to “rare firearms, lamps, glass,

fine jewelry, fine arts, Asian, and antiques.” Id. ¶ 6. Before June 22, 2015, JDJ also



                                           3
conducted auctions which were known and promoted as auctions for “Advertising,

Toys, and Dolls,” or “ATD” auctions. Id. ¶ 7. The ATD auctions primarily sold toys,

dolls, stuffed bears, salesman samples, patent models, coin operated machines, music

boxes, advertising posters, and signs. Id. ¶ 8. JDJ also maintained a separate

mailing list of persons who consigned or purchased ATD items at its auctions. Id.

¶ 9.

       Morphy is another auction house.       Id. ¶ 2.   Morphy is a limited liability

company with its principal place of business in Denver, Pennsylvania. Id. ¶ 2. On

June 22, 2015, Morphy and JDJ entered into an agreement (the 2015 Agreement)

relating to ATD auctions and JDJ’s ATD mailing list. Id. ¶ 10. Under the 2015

Agreement, JDJ agreed it would not conduct ATD auctions for five years, would

provide Morphy with its ATD mailing list, and would refer consigners who contacted

JDJ about selling ATD items at auction to Morphy. Id. ¶¶ 11-13. In exchange,

Morphy promised to pay JDJ a “finder’s fee” for JDJ-referred items that sold at

auction. Id. ¶ 14. If the total ATD items JDJ referred to Morphy through JDJ’s

mailing list or word-of-mouth referrals sold at auction for more than $5,000,000, JDJ

would receive a finder’s fee equal to five percent of the collected hammer price in

excess of $5,000,000. Id. ¶ 15. Morphy also agreed to pay JDJ $100,000 upon

execution of the 2015 Agreement, and another $150,000 on or before November 1,

2015. Am. Compl., Attach. 1, Agreement at 4 (2015 Agreement).

       Morphy had other contractual duties. The 2015 Agreement required Morphy

to provide JDJ with a record of all items JDJ referred, the selling price of each item,



                                          4
and the finder’s fee due to JDJ. Am. Compl. ¶ 16. Morphy also agreed to provide an

accounting of the sale price of any items JDJ referred and the finder’s fee due to JDJ

within thirty days after the end of the calendar month in which the item sold at

auction. Id. ¶ 17. In addition, Morphy promised to pay JDJ its finder’s fee within

thirty days after the last day of the calendar month in which it collected the hammer

price on a JDJ-referred ATD item. Id.

      The 2015 Agreement provides that it “shall be construed under and in

accordance with the internal laws of the State of Maine, without resort to its conflicts

of laws principles and applicable federal law.” 2015 Agreement at 6.

      B.     ATD Referrals and Sales Before December 14, 2017

      Before December 14, 2017, JDJ regularly and consistently referred leads to

Morphy about individuals who wanted to sell ATD items. Am. Compl. ¶ 18. It

referred at least forty ATD leads to Morphy during this time. Id. ¶ 19. In particular,

JDJ referred Michael Worley to Morphy prior to December 14, 2017. Id. ¶ 20. Mr.

Worley owned a collection of ATD items and non-ATD items valued at many millions

of dollars (the Worley Collection). Id. ¶ 21. In total, the Worley Collection was valued

between $25,000,000 and $30,000,000. Id. ¶ 22.

      Prior to December 14, 2017, Morphy sold a portion of the Worley Collection and

collected over $5,000,000 from the sale of the items. Id. ¶¶ 23-24. For instance, at

an October 2016 auction, Morphy sold portions of the Worley Collection and collected

more than $1,600,000, much of which resulted from selling Worley items that JDJ




                                           5
referred to Morphy. Id. ¶ 25. At auctions in January and June of 2017, Morphy again

sold items from the Worley Collection and collected more than $6,000,000. Id. ¶ 26.

      JDJ also referred John Deeter of Deeter & Guyette, a decoy auction company,

to Morphy. Id. ¶¶ 27-28. Prior to December 14, 2017, Mr. Deeter contacted JDJ

about a collector who had a mechanical bank collection to consign, which involved

ATD items (Deeter Items). Id. ¶ 29. When Mr. Deeter later contacted Morphy, he

told Morphy that JDJ referred him. Id. ¶ 30. Prior to December 14, 2017, Morphy

sold the Deeter Items that JDJ referred and collected approximately $1,000,000 from

those sales. Id. ¶ 31. Prior to December 14, 2017, in addition to the Worley Collection

and Deeter Items, Morphy sold items on consignment from other individuals JDJ

referred to Morphy or from JDJ’s ATD mailing list. Id. ¶ 32.

      Before December 14, 2017, Morphy collected a hammer price of more than

$5,000,000 on JDJ-referred items and items received on consignment from

individuals on JDJ’s ATD mailing list. Id. ¶ 33. By themselves, the items from the

Worley Collection accounted for more than $5,000,000 in hammer price. Id. ¶ 34.

However, Morphy never provided JDJ with an accounting relating to the Worley or

Deeter items sold before December 14, 2017. Id. ¶ 35. Moreover, Morphy never

provided any accounting to JDJ relating to other JDJ-referred items or items Morphy

received on consignment from members of JDJ’s ATD mailing list prior to

December 14, 2017. Id. ¶ 36. To date, Morphy has never paid JDJ a finder’s fee on

the Worley Collection, the Deeter Items, other items sold on consignment after a JDJ-

referral, or any sales from persons on JDJ’s ATD mailing list. Id. ¶¶ 37-38.



                                          6
        C.    ATD Referrals On or After December 14, 2017

        On or after December 14, 2017, JDJ continued to refer leads to Morphy about

individuals with ATD items and Morphy sold such items. Id. ¶¶ 39-40. During the

same time, Morphy also sold ATD items received on consignment from individuals on

the ATD mailing list. Id. ¶ 41. However, Morphy has never provided any accounting

or paid any finder’s fee to JDJ relating to ATD items Morphy sold following JDJ

referrals or consignment from individuals on JDJ’s ATD mailing list. Id. ¶¶ 42-43.

The sales of these items occurred more than thirty days before JDJ filed the Amended

Complaint. Id. ¶ 44.

        D.    Morphy Breaches the 2015 Agreement

        JDJ fully performed its obligations under the 2015 Agreement by providing its

ATD mailing list to Morphy and referring at least forty leads relating to other items,

including the Deeter Items and Worley Collection. Id. ¶ 47. JDJ contends Morphy

breached the 2015 Agreement by failing to pay JDJ a finder’s fee equal to five percent

of the collected hammer price in excess of $5,000,000 for the JDJ-referred items

Morphy sold at auction prior to December 14, 2017. Id. ¶ 48. JDJ also contends

Morphy breached the contract by failing to pay a finder’s fee for items sold after

December 14, 2017. Id. ¶ 49. In addition, Morphy has never provided JDJ with an

accounting of all items referred by JDJ, the selling price of all such items, and the

fees due with JDJ within thirty days after the end of the calendar month in which

Morphy sold the items at auction. Id. ¶ 50. As a result, JDJ has been damaged. Id.

¶ 51.



                                          7
      E.     The 2017 Agreement and James D. Julia’s Consulting Agreement

      On December 6, 2017, JDJ and Morphy executed a second contract. Def.’s Mot.,

Attach. 1, Purchase Agreement at 2 (2017 Agreement).            The closing date was

December 14, 2017. Id. at 7. The 2017 Agreement confirms that JDJ is a business

that conducts auctions of items including, but not limited to, rare firearms, lamps,

glass and fine jewelry and fine arts, and antiques. Id. at 1. It further provides that

Morphy intended to buy some of JDJ’s assets, including its intangibles, the name

James D. Julia, Inc., all business records, all of JDJ’s goodwill, its customer credits,

its consignment contracts, and its restrictive covenants. Id. at 1-2.

      The 2017 Agreement contains the following integration clause:

      8.6 Entire Agreement. This Agreement, including the other documents
      referred to herein which form a part hereof or any other written
      agreements that the parties enter into pursuant to or relating to the
      transactions contemplated by this Agreement, contains the entire
      understanding of the parties hereto with respect to the subject matter
      contained herein and therein. This Agreement supersedes all prior
      agreements and understandings between the parties with respect to
      such subject matter. All exhibits and schedules referred to herein and
      attached hereto or to be attached are incorporated herein by reference.

Id. at 21. The 2017 Agreement resolves that any disputes about its validity or the

parties’ obligations shall be governed by Pennsylvania law “applicable to contracts

made and to be performed entirely in such state []without giving effect to the

conflicts of laws provisions thereof.” Id. at 20 (emphasis removed). In addition, the

2017 Agreement requires that any action to enforce the parties’ rights and

obligations under the agreement may only be commenced and maintained “in any




                                           8
court of competent jurisdiction located in the state of Delaware.” Id. (emphasis

removed).

       In December 2017, Morphy also executed a consulting and restrictive covenant

with James D. Julia.        Id. at 44 (the Consulting Agreement).      In addition to

establishing Mr. Julia’s duties for a consultancy with Morphy, the agreement

required Mr. Julia to, “on a timely basis, refer any and all parties and entities, who

contact him related to standard consignments, any former referrals, exclusively to

[Morphy].” Id. at 46. The Consulting Agreement contained the following provision

concerning merger, waiver, and amendment:

       Complete Agreement; Waiver; Amendment.                This Agreement
       constitutes the entire Agreement between the parties and supersedes all
       prior negotiations, understandings and agreements of any nature
       whatsoever, whether oral or written, with respect to the subject matter
       hereof. No amendment, waiver or discharge of any provision of this
       Agreement shall be effective against any party, unless that party shall
       have consented thereto in writing.

Id. at 49.   The Consulting Agreement further provided that Pennsylvania law

governed and that “[e]ach party irrevocably submits to the exclusive jurisdiction and

venue of the federal and state courts located in Delaware in any legal suit, action, or

proceeding arising out of or based upon this Agreement or the Services provided

hereunder.” Id. at 49-50.

III.   THE PARTIES’ POSITIONS

       A.    Dan Morphy Auctions, LLC’s Motion to Dismiss

       Morphy urges the Court to dismiss JDJ’s Amended Complaint for failure to

state a claim. Def.’s Mot. at 5. According to Morphy, the 2017 Agreement “redefined



                                          9
the rights and obligations between the parties” because “Morphy purchased outright

all of [JDJ’s] contact lists, leads, and potential referral information for every business

division.” Id. at 6. Therefore, Morphy concludes the “parol evidence rule now bars

[JDJ’s] reliance on the prior 2015 Agreement” and JDJ “cannot state a cause of action

for a breach of the 2015 Agreement as a matter of law.” Id. at 7.

      Morphy contends Pennsylvania law governs this case because JDJ’s claims

arise under the 2017 Agreement, rather than the 2015 Agreement. Id. at 7 n.5.

However, Morphy acknowledges that even if Maine law applied, “the analysis and

conclusion would not be altered” because Maine and Pennsylvania apply the parol

evidence rule in the same manner. Id. Applying Pennsylvania law, Morphy submits

that “evidence of a prior written agreement involving the same subject matter is

inadmissible to explain or vary the terms of” a subsequent contract. Id. at 7. Morphy

argues that the parol evidence rule “is a substantive bar to asserting a claim based

on a prior agreement.” Id. (citing Creative Pultrusions, Inc. v. Cooper B-Line, Inc.,

No. 3:18-cv-256, 2019 U.S. Dist. LEXIS 195668, at *7-13 (W.D. Pa. Nov. 12, 2019)).

      Morphy says the Court should apply the parol evidence rule and prevent JDJ

from suing for breach of the 2015 Agreement. Id. at 8. It asserts the 2017 Agreement

expressly “supersedes all prior agreements and understandings between the parties

with respect to such subject matter.” Id. (quoting the 2017 Agreement). Morphy

raises two supporting contentions. Id. at 8-10. First, it contends the 2017 Agreement

“embraces the issues contained by the 2015 Agreement” because the 2015 Agreement

created a temporary referral arrangement concerning the ATD business line and



                                           10
Morphy purchased the ATD business when it purchased “substantially all of [JDJ’s]

assets” in 2017. Id. at 9-10 (emphasis removed). Morphy concludes its 2017 purchase

of JDJ’s customer information, lists of suppliers and vendors, records, prospect lists,

pricing and cost information “[i]mplicitly . . . included the customer lists and referral

information related to the ATD business line.” Id. at 10. Second, Morphy draws the

Court’s attention to the 2017 Agreement’s non-compete provision where JDJ “agreed

not to compete with Morphy and would refer all potential business to Morphy.” Id.

It concludes the 2017 Agreement supersedes the 2015 Agreement because they both

“encompass the acquisition of contact information and the referral of potential

consignment leads, including those for ATD items.” Id.

      Morphy’s final argument asks the Court to consider the context of the 2017

Agreement.     Morphy claims context suggests the parties intended the 2017

Agreement “to be the full and complete agreement regarding any and all outstanding

issues between [them].” Id. It reminds the Court that it was “purchasing [JDJ’s]

entire business” and urges JDJ’s claim that “the parties still had rights and

obligations under the 2015 Agreement is not only contrary to the parol evidence rule,

but it would be illogical given the circumstances of the Purchase Agreement and

[JDJ’s] subsequent dissolution.” Id. at 10-11. Morphy draws an analogy between

JDJ’s conduct and that of “a landlord seeking to collect rent under the lease

agreement after selling the property to his tenant.” Id. It rejects JDJ’s claim, urging

that the 2017 Agreement “agreed on a final purchase price for all of [JDJ’s] assets”

and that “no allowance was made to collect allegedly unpaid fees under the 2015



                                           11
Agreement.” Id. at 11. Morphy therefore concludes “the parol evidence rule bars

[JDJ] from seeking to be paid again based on a superseded agreement.” Id.

      B.     James D. Julia, Inc.’s Opposition

      JDJ presents two arguments in opposition to the motion to dismiss. Pl.’s Opp’n

at 1-2. First, JDJ argues its claims against Morphy for breaching the 2015 Agreement

accrued before the parties executed the 2017 Agreement. Id. at 1. JDJ says “the 2017

Purchase Agreement cannot implicitly subsume claims actually accrued prior to its

existence.” Id. at 1-2. Second, JDJ argues the 2017 Agreement does not relate to the

ATD auctions, ATD mailing list, or ATD referrals and sales because “[t]he ATD

Auction Division was sold to Morphy pursuant to the terms and conditions of the 2015

ATD Contract.”    Id. at 2.   Thus, JDJ concludes Morphy cannot use the 2017

Agreement “as a shield” to JDJ’s breach of contract claims that accrued after

December 2017. Id.

      On the first issue, JDJ contends “[t]here is no support in the law that a

boilerplate integration clause bars a cause of action that accrues prior to the

execution of a fully-integrated agreement.” Id. at 6 (emphasis in original). JDJ

observes the cases Morphy cites in support of applying the parol evidence rule all

concern causes of action that accrued after the contracting parties’ subsequent

agreements superseded their earlier agreements.        Id.     JDJ suggests Morphy

“conflates the legal concepts of integration and waiver” and urges that it did not

knowingly and intentionally waive its rights under the 2015 Agreement by entering

into the 2017 Agreement. Id. at 6-7. (emphasis in original).



                                         12
      In support of its waiver argument, JDJ relies on language from the 2017

Agreement, which states:

      The consummation of the transactions described herein by any party
      shall not constitute a waiver of any known breaches of any other party’s
      representations, warranties, obligations, agreements, or covenants
      unless the same are expressly waived in writing.

Id. at 7 (quoting 2017 Agreement at 21) (emphasis removed). JDJ therefore contends

the plain language of the 2017 Agreement preserves its rights to sue Morphy for

breaching the 2015 Agreement. Id. Because waiver is an affirmative defense under

Federal Rule of Civil Procedure 8(c), JDJ concludes it is procedurally improper to

dismiss its pre-2017 Agreement claims that Morphy breached the 2015 Agreement.

Id. at 8. JDJ urges Maine law controls whether it waived its rights under the 2015

Agreement. Id. at 7 n.1. However, to the extent that the Court finds the 2017

Agreement’s choice of law provision controls, JDJ asserts Pennsylvania law on waiver

“is in accord” with Maine law such that the result of the legal analysis will be the

same. Id.

      JDJ’s second argument against dismissal is that the 2017 Agreement did not

supersede the parties’ 2015 Agreement. Id. at 8. Although JDJ agrees with Morphy

that the 2017 Agreement contains an integration clause, it insists the parol evidence

rule is inapplicable because the agreements do not concern the same subject matter.

Id. at 8-9. According to JDJ, this case is governed by the “collateral agreement rule”

which provides that a later-in-time fully integrated agreement between two parties

does not supersede “an entirely separate and distinct agreement between the same




                                         13
parties.” Id. at 10 (quoting Brennan v. Carvel Corp., 929 F.2d 801, 807 (1st Cir.

1991)).

      More specifically, JDJ contends the 2015 Agreement effectively sold its ATD

business to Morphy in exchange for a finder’s fee. Id. In 2017, JDJ says it “entered

into a separate and distinct contract” concerning the sale of the remainder of its

business. Id. at 10-11. JDJ urges “as a matter of logic” that the 2017 Agreement

could not have possibly conveyed the ATD business to Morphy because Morphy

already owned JDJ’s ATD business under the 2015 Agreement. Thus, JDJ concludes

“the integration clause in the 2017 Purchase Agreement has no effect on Morphy’s

breach of its contractual obligations under the 2015 ATD Agreement.” Id. at 12.

      C.    Dan Morphy Auctions, LLC’s Reply

      Morphy’s reply raises two arguments. First, it contends the “2017 Purchase

Agreement encompassed all of the ATD assets and goodwill that were subject to the

five-year 2015 Agreement and superseded the rights, obligations, and remedies

between [JDJ] and Morphy.” Def.’s Reply at 2. It observes that JDJ’s Amended

Complaint does not allege JDJ sold its ATD division to Morphy in 2015. Id. Morphy

represents it “did not purchase the assets and goodwill of [JDJ’s] ATD division in

2015.” Id. Instead, Morphy claims the 2017 Agreement replaced the 2015 Agreement

“when Morphy purchased essentially all of [JDJ’s] assets and goodwill, regardless of

the product category.” Id. at 3. Morphy also stresses that the “2017 Purchase

Agreement did not exclude the ATD assets” and notes the 2017 Agreement uses broad

language and that no “express term” excludes ATD assets. Id. at 3-4.



                                        14
      Morphy’s second point is that waiver “is not at issue in the Motion to Dismiss.”

Id. at 6. Instead, the issue is whether the 2017 Agreement supersedes the 2015

Agreement. Id. Morphy submits the 2017 Agreement supersedes because “[i]t is

hornbook law that when parties execute a subsequent, integrated agreement, the

parol evidence rule discharges all prior agreements.” Id. at 6-7. Thus, Morphy asks

the Court to grant its motion to dismiss. Id. at 7.

IV.   LEGAL STANDARD

      Rule 8(a) of the Federal Rules of Civil Procedure requires that a plaintiff’s

complaint contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” FED. R. CIV. P. 8(a)(2). According to the United States Supreme

Court, “the pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rule 12(b)(6)

provides that a court may dismiss a complaint for “failure to state a claim upon which

relief can be granted.” FED. R. CIV. P. 12(b)(6).

      To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead

“sufficient facts to show that he has a plausible entitlement to relief.” Sanchez, 590

F.3d at 41 (citing Iqbal, 556 U.S. at 678). Deciding a motion to dismiss under Rule

12(b)(6) is a two-step analysis. Schatz, 669 F.3d at 55. First, a court “isolate[s] and

ignore[s] statements in the complaint that simply offer legal labels and conclusions

or merely rehash cause-of-action elements.”         Id.   Second, a court “take[s] the




                                           15
complaint’s well-pled . . . facts as true, drawing all reasonable inferences in the

pleader’s favor, and see[s] if they plausibly narrate a claim for relief.” Id.

V.    DISCUSSION

      Before analyzing Morphy’s motion to dismiss on the merits, the Court must

address two threshold issues. First, the Court determines the scope of the record it

may consider when ruling on Morphy’s 12(b)(6) motion. Second, the Court addresses

a choice-of-law issue.   After resolving these issues, the Court applies the parol

evidence rule and concludes that the 2017 Agreement is a fully integrated agreement

between the parties concerning the same subject matter as their 2015 Agreement.

Therefore, the 2017 Agreement superseded the 2015 Agreement and the Court grants

Morphy’s motion to dismiss for failure to state a claim.

      A.     Documents Outside the Pleadings

      Ordinarily, a court ruling on a motion to dismiss may only consider whether

the factual allegations within the four corners of the plaintiff’s complaint state a

plausible claim for relief. Doe v. Pawtucket Sch. Dep’t, 969 F.3d 1, 8 (1st Cir. 2020).

One exception, relevant here, occurs “when, as now, a complaint's factual allegations

are expressly linked to -- and admittedly dependent upon -- a document (the

authenticity of which is not challenged), that document effectively merges into the

pleadings and the trial court can review it in deciding a motion to dismiss under Rule

12(b)(6).” Beddall v. State St. Bank & Tr. Co., 137 F.3d 12, 17 (1st Cir. 1998).    In

addition, a court may also consider “facts susceptible to judicial notice and




                                           16
concessions in [the] plaintiff’s response to the motion to dismiss.” Schatz, 669 F.3d

at 55-56 (citation and quotation marks omitted).

      Here, whether JDJ may state a claim against Morphy for breaching the 2015

Agreement necessarily depends upon whether the 2017 Agreement discharged the

2015 Agreement. JDJ admits the 2017 Agreement is authentic; however, JDJ’s

Amended Complaint does not reference or incorporate it. Pl. JDJ Dissolution, Inc.’s

Resp. to Ct. Order of May 11, 2021 at 1-2. The Court concludes that it may properly

consider the attachments to Morphy’s motion when ruling on the motion to dismiss

because overcoming the parol evidence rule is essential to JDJ’s claims. See Ironshore

Specialty Ins. Co. v. United States, 871 F.3d 131, 135-36 (1st Cir. 2017) (considering

a contract of undisputed authenticity that was central to the plaintiff’s claims on the

posture of a motion to dismiss when the contract answered the “determinative”

question); Diva’s Inc. v. City of Bangor, 411 F.3d 30, 37-38 (1st Cir. 2005) (affirming

a district court’s reliance on a settlement agreement attached to the defendant’s

motion to dismiss because the plaintiff’s complaint purported to state a claim under

the agreement and whether the defendants “breached the settlement agreement

[was] dependent on the scope of the settlement agreement”); Beddall, 137 F.3d at 17

(“Any other approach would seriously hinder recourse to Rule 12 motions, as a

plaintiff could thwart the consideration of a critical document merely by omitting it

from the complaint”).




                                          17
      B.     Choice of Law

      A federal court sitting in diversity jurisdiction must apply the choice-of-law

rules of the state in which it sits. Klaxon Co. v. Stentor Elec. Mfg. Co., Inc., 313

U.S. 487, 496 (1941). In Maine, “[w]hen a contract contains a choice of law provision,

[Maine law] will generally interpret the contract under the chosen state’s laws.”

Stenzel v. Dell, Inc., 2005 ME 37, ¶ 7, 870 A.2d 133, 139. Therefore, the Court

interprets the 2015 Agreement under Maine law and interprets the 2017 Agreement

under Pennsylvania law.

      There is a slightly more challenging choice-of-law question.         The parties

dispute whether this case arises under the 2015 Agreement, which applies Maine

law, or the 2017 Agreement, which applies Pennsylvania law. The difficulty is that

this choice-of-law question embraces the ultimate issue in this case: whether the 2017

Agreement supersedes the 2015 Agreement. The first step in a choice-of-law analysis

is to “determine whether there is a conflict between the substantive laws of the

interested jurisdictions.” Millipore Corp. v. Travelers Indem. Co., 115 F.3d 21, 29 (1st

Cir. 1997). There is no conflict when “the resolution of a choice-of-law determination

would not alter the disposition of a legal question.” Okmyansky v. Herbalife Int'l of

Am., Inc., 415 F.3d 154, 158 (1st Cir. 2005); Royal Bus. Group, Inc. v. Realist, Inc.,

933 F.2d 1056, 1064 (1st Cir. 1991) (saying that choice of law is “unnecessary” where

the “result will not vary”).

      Fortunately, under this rubric, the Court need not decide whether Maine or

Pennsylvania law applies because the laws of each state are congruent on the issues



                                          18
before the Court. Despite their dispute about which jurisdiction’s law applies, the

parties agree Maine and Pennsylvania apply substantially the same approaches to

the parol evidence rule and waiver. Def.’s Mot. at 7 n.5; Pl.’s Opp’n at 7 n.1, 9 n.2, 11

n.3. They are correct. See Brown Dev. Corp. v. Hemond, 2008 ME 146, ¶ 13, 956 A.2d

104, 108 (explaining Maine’s approach to the parol evidence rule); Yocca v. Pittsburgh

Steelers Sports, Inc., 854 A.2d 425, 436-37 (Pa. 2004) (explaining Pennsylvania’s

approach to the parol evidence rule); see also Blue Star Corp. v. CKF Props., LLC,

2009 ME 101, ¶ 26, 980 A.2d 1270, 1277 (describing waiver as “a voluntary or

intentional relinquishment of a known right”); Commonwealth ex rel. Corbett v.

Griffin, 946 A.2d 668, 679 (Pa. 2008) (“A waiver in law is the act of intentionally

relinquishing or abandoning some known right, claim or privilege”) (citation omitted).

The Court therefore declines to resolve the choice-of-law issue because Maine and

Pennsylvania law are not materially different. See Prime Tanning Co., Inc. v. Liberty

Mut. Ins. Co., 750 F. Supp. 2d 198, 210-11 (D. Me. 2010) (explaining there is no need

to perform a choice-of-law analysis when the differences between potentially

applicable law are immaterial to the outcome of the case).

      For ease of reference, the Court cites Pennsylvania law throughout this order,

but is mindful that the result would be the same under Maine law.

      C.     The Parol Evidence Rule

      The Court turns to the merits.

             1.     Legal Standard




                                           19
      “Where the parties, without any fraud or mistake, have deliberately put their

engagements in writing, the law declares the writing to be not only the best, but the

only, evidence of their agreement.” Yocca, 854 A.2d at 436 (quoting Gianni v. Russell

& Co., 126 A. 791, 792 (Pa. 1924)); Sokoloff v. Strick, 172 A.2d 302, 348-49 (1961)

(characterizing the parol evidence rule as substantive). Moreover, “[a]ll preliminary

negotiations, conversations and verbal agreements are merged in and superseded by

the subsequent written contract . . . and unless fraud, accident or mistake be averred,

the writing constitutes the agreement between the parties, and its terms and

agreements cannot be added to nor subtracted from by parol evidence.” Yocca, 854

A.2d at 436 (quoting Gianni, 126 A. at 792). Thus, “[o]nce a writing is determined to

be the parties' entire contract, the parol evidence rule applies and evidence of any

previous oral or written negotiations or agreements involving the same subject

matter as the contract is almost always inadmissible to explain or vary the terms of

the contract.” Yocca, 854 A.2d at 436-37.

      Whether the parol evidence rule applies is a question of law that a court may

properly resolve at the pleadings stage. See Creative Pultrusions, 2019 U.S. Dist.

LEXIS 195668, at *11 (citing Hershey Foods Corp. v. Ralph Chapek, Inc., 828

F.2d 989, 994-95 (3d Cir. 1987)). To determine whether the parol evidence rule

discharges a prior contract, a court must first decide whether the parties formed an

integrated contract. Yocca, 854 A.2d at 436.

      Integration may be complete or partial.           McGuire v. Schneider, 534

A.2d 115, 118 (Pa. Super Ct. 1987) (citing RESTATEMENT (SECOND)        OF   CONTRACTS



                                          20
§§ 209(2), 210(3)); 1 CORBIN      ON   PENNSYLVANIA CONTRACTS § 25.02. A completely

integrated contract is the complete and exclusive agreement between the

parties. 1 CORBIN   ON   PENNSYLVANIA CONTRACTS § 25.02. (citing RESTATEMENT

(SECOND) OF CONTRACTS § 210(1)). Partially integrated agreements contain less than

the parties’ entire agreement. Id. (citing RESTATEMENT (SECOND)       OF   CONTRACTS

§ 210(2)).   Generally, an unambiguous integration clause establishes that an

agreement is fully integrated. See Yocca, 854 A.2d at 436 (explaining that if a

contract appears to be fully integrated “it is conclusively presumed” to be “the whole

engagement of the parties” and noting “[a]n integration clause which states that a

writing is meant to represent the parties’ entire agreement is also a clear sign that

the writing is meant to be just that and thereby expresses all of the parties’

negotiations, conversations, and agreements made prior to its execution”); McGuire,

534 A.2d at 117 (“The effect of an integration clause is to make the parol evidence

rule particularly applicable”).

      If a court determines an agreement is integrated, it proceeds to the second step

of the parol evidence rule analysis and considers whether the integrated agreement

concerns the same subjects as an earlier agreement between the parties. Yocca, 854

A.2d at 436-37. When the two agreements concern the same subjects, the later-in-

time agreement discharges the parties’ rights and duties under the earlier

agreement. Id. at 436; see Atul K. Amin Family, L.P., v. Steward Easton Hosp., Inc.,

No. 5:20-cv-04161-JMG, 2021 U.S. Dist. LEXIS 95612, at *8-10 (E.D. Pa.

May 19, 2021) (concluding two agreements pertained to the same subject matter



                                             21
when each agreement dictated the terms governing the defendant’s lease of the same

two suites).

               2.   Application

      Here, the Court must first determine whether the 2017 Agreement is

integrated.     The meaning of an unambiguous contract is a question of law.

Commonwealth ex rel. Shapiro v. UPMC, 208 A.3d 898, 909-10 (Pa. 2019).               In

Pennsylvania, the “cardinal rule” of contract interpretation is to “ascertain the intent

of the contracting parties.” Commonwealth ex rel. Kane v. UPMC, 129 A.3d 441, 463

(Pa. 2015). Pennsylvania law interprets contracts “in accordance with the terms of

the agreement as manifestly expressed, and the accepted and plain meaning of the

language used . . ..” SLT Holdings, LLC v. Mitch-Well Energy, Inc.¸ No. 6 WAP 2020,

2021 Pa. LEXIS 1849, at *8 (Pa. Apr. 29, 2021) (citation and quotation marks

omitted).

      The Court’s integration analysis begins and ends with the 2017 Agreement’s

unambiguous text. The 2017 Agreement contains the following integration provision:

      8.6 Entire Agreement. This Agreement, including the other documents
      referred to herein which form a part hereof or any other written
      agreements that the parties enter into pursuant to or relating to the
      transactions contemplated by this Agreement, contains the entire
      understanding of the parties hereto with respect to the subject matter
      contained herein and therein. This Agreement supersedes all prior
      agreements and understandings between the parties with respect to
      such subject matter. All exhibits and schedules referred to herein and
      attached hereto or to be attached are incorporated herein by reference.

2017 Agreement at 21. This is a fully integrated agreement. See Yocca, 854 A.2d

at 436 (“An integration clause which states that a writing is meant to represent the



                                          22
parties’ entire agreement is also a clear sign that the writing is meant to be just that

and thereby expresses all of the parties’ negotiations, conversations, and agreements

made prior to its execution”).

      The next step of the parol evidence rule analysis is to determine whether the

2015 and 2017 Agreements concern the same subjects. Yocca, 854 A.2d at 436-37.

Morphy says the 2015 Agreement “created a temporary referral arrangement”

concerning ATD items. Def.’s Mot. at 10. It claims the 2017 Agreement in which it

“purchased substantially all of [JDJ’s] assets, including all customer lists, customer

information, and prospect lists” and which “includes a non-competition clause”

embraces the same issues as the 2015 Agreement and therefore discharges it. Id.

JDJ counters that the 2015 and 2017 Agreements are “independent” and “collateral”

because JDJ sold Morphy its ATD business in 2015 in exchange for referral fees and

“the 2017 Purchase Agreement could not have included something that JDJ had

already sold to Morphy in 2015.” Pl.’s Opp’n at 10-11.

      Morphy is right. The 2015 Agreement plainly established a five-year ATD

referral relationship in which JDJ agreed to (1) refrain from holding ATD auctions,

(2) provide Morphy with its ATD mailing list, and (3) refer any ATD consigners to

Morphy. In exchange, Morphy promised to pay JDJ $250,000 and a referral fee

equivalent to five percent of the aggregate hammer price of JDJ-referred items in

excess $5,000,000. Thus, contrary to JDJ’s argument, Morphy did not buy JDJ’s ATD

business under the 2015 Agreement.




                                          23
      The 2017 Agreement is considerably broader but concerns the same subjects.

By its terms, Morphy purchased substantially all JDJ’s business and assets. 2017

Agreement at 2-6. A close reading of the 2017 Agreement reveals extensive overlap

with the 2015 Agreement. There are three key areas of overlap: (1) a non-competition

provision; (2) access to the ATD mailing list; and (3) a referral agreement concerning

ATD consigners.

      The Court turns first to the 2017 Agreement’s five-year non-competition

provision:

      [JDJ] will not (A) directly or indirectly compete with, or own, manage,
      operate or control or participate in ownership, management, operation
      or control of, or provide consulting services or financial resources to, or
      act as guarantor for, any business, firm, corporation, partnership,
      person, proprietorship or other entity which is engaged in activities
      similar to the Business (the “Restricted Business”) anywhere within
      the United States . . ..

Id. at 18 (emphasis in original). The 2017 Agreement defines “the Business” as

“organizing and conducting public and private auctions in multiple product

categories, including, but not limited to, rare firearms, lamps, glass and fine jewelry

and fine arts, Asian and antiques . . . from multiple locations.” Id. at 2. Although the

2017 Agreement couched the non-competition provision in much broader language

than the 2015 Agreement, the obligation the contracts impose on JDJ’s ATD business

is the same. The Court therefore concludes that when JDJ agreed in the 2017

Agreement to refrain from holding any auctions for five years, JDJ necessarily agreed

to refrain from holding ATD auctions.




                                          24
       In reaching this conclusion, the Court rejects JDJ’s arguments that the 2017

Agreement’s definition of “the Business” either excludes ATD auctions or is

ambiguous as to whether ATD auctions fall within “the Business.” In the Court’s

view, the 2017 Agreement is not ambiguous. It defines “the Business” as “organizing

and conducting public and private actions in multiple product categories.” 2017

Agreement at 2. Although the 2017 Agreement lists specific product categories, it

uses the phrase “including, but not limited to.” 2017 Agreement at 2. This is language

of inclusion, not limitation.        Thus, the 2017 Agreement neither expressly nor

impliedly confines “the Business” to the enumerated product categories.

       Another similarity between the two agreements is that they both address

Morphy’s right to access JDJ’s ATD mailing list. Under the 2015 Agreement, Morphy

essentially leased the ATD mailing list for five years. 2015 Agreement at 3. 2 The

2017 Agreement replaced this lease arrangement with a purchase agreement. Its

terms unambiguously convey “[a]ll of the goodwill of the Business” to Morphy. 2017

Agreement at 3-4. This includes the ATD mailing list. Id. As the 2017 Agreement

states, Morphy purchased “both in hard copy and electronic version, all customer




2      The 2015 Agreement provided:

       2. ATD Mailing List. [JDJ] shall provide Morphy with a copy of its ATD Mailing List
       as of the date of this Agreement. Morphy acknowledges and agrees that the names on
       the Mailing List shall not become its exclusive property and that [JDJ] may maintain
       and use other Customer Lists that include persons who are also named in the ATD
       Mailing List. Morphy agrees that the ATD Mailing List and all referrals to be provided
       by [JDJ] in the future shall be deemed to be Confidential Information within the
       meaning of the party’s Reciprocal Non-Disclosure Agreement executed on or about
       June 9, 2015 (the “NDA”).

2015 Agreement at 3.

                                                25
(buyers and consignors) lists, all customer records and data (including current

activity database and all Customer Information), lists of suppliers and vendors and

all records relating thereto, purchase and sales records, prospect lists, pricing and

cost information . . ..” 2017 Agreement at 3.      “Customer Information” expressly

includes contact information for consigners and “[m]ailing lists on which each buyer

is included, organized by category, such list to include, but not be limited to, mailing

lists for email, brochures and mailers, catalogs and all other mailing lists.” Id. at 3-

4. The Court concludes the 2017 Agreement and 2015 Agreement both concern

Morphy’s rights to possess and use JDJ’s ATD mailing lists.

      The parties’ referral arrangement is the final relevant point of overlap. The

2015 Agreement provided that JDJ would refer ATD consigners to Morphy via email

and include contact and item information as received. 2015 Agreement at 3. The

2017 Agreement provided that during the five-year period immediately following its

execution, James D. Julia would, “on a timely basis, refer any and all parties and

entities, who contact him related to standard consignments, and former referrals,

exclusively to [Morphy].” 2017 Agreement at 19. Regarding the referral arrangement,

the Court concludes the 2017 Agreement is a later-in-time fully integrated contract

concerning the same subject-matter as the 2015 Agreement.

      Stepping outside the parol evidence rule’s framework, JDJ claims that the

parol evidence rule cannot preclude it from bringing claims for breach of the 2015

Agreement that accrued prior to the 2017 Agreement. Pl.’s Opp’n at 6-8. It asserts




                                          26
that Morphy’s motion to dismiss “conflates the legal concepts of integration and

waiver.” Id. at 6. (emphasis in original).

      Although JDJ’s argument is admirably innovative, the Court concludes that it

is barred by the parol evidence rule. As the Pennsylvania Supreme Court wrote:

      Where the parties, without any fraud or mistake, have deliberately put
      their engagements in writing, the law declares the writing to be not only
      the best, but the only, evidence of their agreement. All preliminary
      negotiations, conversations and verbal agreements are merged in and
      superseded by the subsequent written contract . . . and unless fraud,
      accident or mistake be averred, the writing constitutes the agreement
      between the parties, and its terms and agreements cannot be added to
      nor subtracted from by parol evidence.

Yocca, 854 A.2d at 436 (citation omitted).

      The Court has already held that, by operation of the parol evidence rule, the

2017 Agreement superseded and discharged the 2015 Agreement.            Accordingly,

whether JDJ waived its rights under the 2015 Agreement is irrelevant because JDJ

has no rights under a discharged contract. The integration clause states the 2017

Agreement constitutes the “entire understanding of the parties hereto with respect

to the subject matter contained herein . . ..” 2017 Agreement at 21. Permitting JDJ

to bring a claim for breach of the 2015 Agreement would contravene the plain

language of the 2017 Agreement’s integration clause. The parol evidence rule clearly

prohibits such a claim. See 1726 Cherry St. P’ship v. Bell Atl. Props., 653 A.2d 663,

665 (Pa. Super Ct. 1995) (“The effect of an integration clause is to make the parol

evidence rule particularly applicable. Thus, the written contract, if unambiguous,

must be held to express all of the negotiations, conversations, and agreements made

prior to its execution, and neither oral testimony nor prior written agreements, or

                                             27
other writings, are admissible to explain or vary the terms of the contract”) (citation

omitted).

      JDJ’s waiver argument also lacks caselaw support. JDJ has cited no authority

for the proposition that waiver doctrine permits it to circumvent the parol evidence

rule. Pl.’s Opp’n at 6-8. The Court found none. Although JDJ cited several cases

defining waiver, those cases fail to explain how that doctrine applies to these facts.

See Blue Star Corp., 2009 ME 101, ¶ 26, 980 A.2d at 1277 (defining waiver); Dep’t of

Human Servs. v. Bell, 1998 ME 123, ¶ 6, 711 A.2d 1292, 1295 (rejecting a claim of

waiver asserted against a state agency in a child support proceeding). The Court

concludes waiver doctrine does not apply in this context.

      In short, JDJ may not invoke waiver doctrine to resurrect its claims under the

2015 Agreement. Pennsylvania law provides that “if parties want to be able to rely

on a prior agreement when forming a new agreement containing an integration

clause, they must protect themselves by incorporating the prior agreement into the

new agreement.” Creative Pultrusions, 2019 U.S. Dist. LEXIS 195668, at *14-15.

Although JDJ maintains that the 2017 Agreement actually preserves its right to sue

Morphy for breaches of the 2015 Agreement, the Court finds JDJ’s argument

unpersuasive. Pl.’s Opp’n at 7 (quoting 2017 Agreement at 21). The language JDJ

cites preserves the parties’ claims for breach of representations, warranties, and

duties articulated in the 2017 Agreement; however, it does not purport to preserve

the rights under the 2015 Agreement. See 2017 Agreement at 21 (“The consummation

of the transactions described herein by any party shall not constitute a waiver of any



                                          28
known breaches of any other party’s representations, warranties, obligations,

agreements or covenants unless the same are expressly waived in writing”). The

Court rejects JDJ’s argument because the 2017 Agreement’s text does not support it.

VI.   CONCLUSION

      The Court concludes the 2017 Agreement is a later-in-time fully integrated

agreement.   The 2017 Agreement embraces the 2015 Agreement’s core subjects,

namely, JDJ’s agreement to refrain from holding ATD auctions, Morphy’s access to

JDJ’s ATD mailing list, and the parties’ referral arrangement. Thus, under the parol

evidence rule, the 2017 Agreement supersedes the 2015 Agreement and JDJ cannot

state a claim against Morphy for breach of the 2015 Agreement. Therefore, the Court

grants Morphy’s motion to dismiss and dismisses JDJ’s Amended Complaint without

prejudice.

      Accordingly, the Court GRANTS Dan Morphy Auctions, LLC’s Motion to

Dismiss Plaintiff’s First Amended Complaint for Failure to State a Claim (ECF

No. 15) and DISMISSES without prejudice James D. Julia, Inc.’s Amended

Complaint (ECF No. 12).

      SO ORDERED.

                                      /s/ John A. Woodcock, Jr.
                                      JOHN A. WOODCOCK, JR.
                                      UNITED STATES DISTRICT JUDGE

Dated this 21st day of June, 2021.




                                        29
